Title: To George Washington from Major General William Heath, 25 August 1780
From: Heath, William
To: Washington, George


					
						Dear General,
						Newport August 25th 1780
					
					I am just honored with yours of the 21st Instant by the Same Express with one from Governor Trumbull of the 23d and one from Major Talmadge of the 22d—they all contain nearly the same intelligence.
					Colonel Potter of South Kingston this moment writes me that a Gentleman on Sunday last, four o’Clock P.M. Saw the Brittish fleet W.S.W. from Montauq point Steering for Sandy hook.
					All the intelligence I receive is immediately Communicated to the General and Admiral of France. We are compleating our Works with all possible diligence.
					two Cruizers only appear off our harbour today. I have the honor to be, with the greatest Respect Your Excellency’s Most obedient servant,
					
						W. Heath
					
				 